Case 4:19-mj-00271 Document 2 Filed on 03/01/19 in TXSD Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Date and time warrant executed: Copy of warrant and inventory left with:

Case No.: .
4:19mj0271 a/22z/2n4 © T00a~—m “Bertheny, Cress

 

 

 

Inventory made in the presence of :

SA Amy Pula, FR TITHE posh

 

Inventory of the property taken and name of any person(s) seized:

See allched FD-ST

aoe paras a exes
mee

MAR ~ Vevid
David J. Bradley, Clerk of Court

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: —3/:f2eig- ns. DBP Ke >A. t CES ——

Executing officer's signature

 

Printed name and title

 

 

 
Case 4:19-mj-00271 Document 2 Filed on 03/01/19 in TXSD Page 2 of 4

AO 93 (Rev. 11/13) Search and Scizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No.

4:19mj0271

Two story residence located at 9850 Pagewood Lane
#301, Houston, Texas

Ne ee es ee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe = Southern —-_—SCs—District of == Texas
(identify the person or describe the property to be searched and give its location):

Two story residence located at 9850 Pagewood Lane #301, Houston, Texas. See Attachement A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seizea):

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before —__ February 28, 2019 _ (not to exceed 14 days)
J in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United Stales Magistrate Judge)

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C1 for days (not to exceed 30) J until, the facts justifying, the later specific date of — .

Date and time issued: February 14, 2019, at 5:29 pm ; a

Judge's signature

City and state: Houston, Texas OC oo U.S. Magistrate Judge Dena Hanovice Palermo

 

Printed name and title
FD-597 (Rev 8-11-94-ase 4:19-mj-00271 Document 2 Filed on 03/01/19 in TXSD Page 3 gf A st 2

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
Receipt for Property Received/Returned/Released/Seized

File# Ze N-HO-Z1i032(]

On (date) 2 ZZ | LOI item(s) listed below were:
: Received From
[] Returned To

oes”
(Name) oft, Ce ZT. Cros :
(Street Address) ASSO Kacy. woot Lane oj Housims, TK “11047
(City) Haus to Ad, TK TTOY~ 2

 

Description of Item(s): Fu Serial *¥ {WAKES ] ImMportec “TE| Kuox “Th (A Mudie} VePR.
NenueacTuge  MOoLOT-Oi2UZH LE LTD, CALIBER T&7 x 3g | [Drum imei ze.
high Capac ity (LOATR) T, G2 K 24 emmys (Hee [iecazae 7.2% 3G |
ammenct on LOADED 7 thamé. MARE ASSOULT RICLE. CALI bEL. “71 62x 5
en-beo- “/ MAGAZINE Till XSi Ammunrt ou / Happ PRiVE APRICORN/
LsB 3.0 / USh 2:4 GHZ / Bye fargo] AcEe LAPTOP S| FN XRY-
KAA $d 322 S344T7R Lorne. book PLO SWF C1 py 6TOSRDVI 3
Meade L! giane/s TEALTH (4m Chme Cumer. MevEeL s Th 630 [Frees
3 $5 pS /i Veinaus Com powent-s' D Hy. sky Pelicen
2 Black. oom D/ These Ts OHS MASK ReweprT, racic LEAD
MAREAZING #3 | /xetwe Maobe L A163 (WME: O13 168 C0¢ 2oiss/
ZIPAD MopeL Aistee Sw Din PAZ DEKE SV W The wJI@S Aud Lowers buece POHL -
OW Comp cents | Sims, Swe CAmerce wrth SD GRD SLB-07 |p TAK Pecan
Case with tle MAGAZINES LOADE)) ; Te bL na Amudwrrtt ons (Z Boxes) Awd
Ammunition cine | Magerine. aud Pmumunrttoa dredmoo lS (10x )/
AMAZOW rebet] Suppressor Hie | Cc Sick Meg G21 We Tics! MAESH
Bre with. Gites parts Binal fools / fsseated Smaic maw LE ag bru fats
ial f lasfic container] Stee! adlop SOV jv plac hes [7 Tan CUSC

plastic tomlainieg tun mansbedor Laity J ASSOKTED IGE Gil cote
AK Seleto Vv flevey Wool SLICES. Lal AL. sty 2 Chew eee.

St = a a From:

 

 

  
 

Received By:

 

(Signature)
FD-597 (Rev 8-11-94>aSe 4:19-mj-00271 Document 2 Filed on 03/01/19 in TXSD FRage 464 of Z

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
Receipt for Property Received/Returned/Released/Seized

File # Zbow -Ho-21lo 32//

On (date) 62] 22] ZOIG item(s) listed below were:

[-] Received From

[] Returned To

[] Released To
Seized

(Name) Joffre. T, vos
(Street Address) Faso Pageuod Lane 4 30/

(City) Houston j K “TT?

 

 
 
  

Description of Item(s):

     

@) Magazines Awd poucl “Tbe? cahber x Si Ch) Wwmarked Qi tol

}Ounrev Veceive wit Sword Sheath J aaixedy hit td Parts, simnmuan icon

dager - shetfo) Thum drive tedeal dx fi DF mn uate szandens. w A
: fs } dew Hes. fy acm é face. Tax of: OVEEK

 
   

7 le ,224 JQ). 225, m /
‘ie MAL GA LoS 4a bakes “of 20_wrtvide es 5, Sham Ammunhon, (bor
ot Lull mefel icles (1 Sux YS cal wheter | Llane mde ds
caliber pistol L Dell 1 nsf vow Leck top YNIVEL AL style umyev
Jl ob qT Red Polen Fes lercans te [ bsiartc LNG tuts bch
Glow pacts VY ascalh on tle/ Clock “27 Sly MCC OF | | Mende
9 ma 1 ndlea 2uu'e ammaicali ba). durour book a

 

 

 

Received From:

Received By: LT
SL oO Cigati “ (Signature)

 

 
